CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our report dated October 30, 2014, relating to the financial statements and financial highlights ofVident International Equity Fund, a series of ETF Series Solutions, for the period ended August 31, 2014, and to the references to our firm under the headings “Financial Highlights” in the Prospectus and “Independent Registered Public Accounting Firm” in the Statement of Additional Information. /s/ Cohen Fund Audit Services, Ltd Cohen Fund Audit Services, Ltd. Cleveland, Ohio December 30, 2014
